Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Status of Claims
	The status of the claims is as follows:
	Claims 1, 9, 13, and new claims 23-32 are pending. 
	Claims 1, 9, and 13 have been amended.
	Claims 2-8, 10-12  and 14-22 have been canceled.
Amended claims 1, 9, 13, and new claims 23-32 are currently examined.

Priority


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and by virtue of its dependency, claim 51, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it isn’t clear if “one or more cytokinins” in relation to “selected from the group consisting of 6-benzyladenine and forchlorfenuron” allows for mixtures of the two claimed cytokinins or whether only one of the cytokinins can be used. The closed language “consisting of” suggests that only either 6-benzyladenine or only forchlorgenuron can be used. However, “one or more cytokinins” allows for more than one cytokinin from the closed group. There is no example in the specification where a mixture of 6-benzyladenine and forchlorogenuron are used so it would appear that the intention is to claim “and a cytokinin selected from the group consisting of 6-benzyladenine and forchlorfenuron”. Making this change in lines 2-3 and changing line 4 to delete “one or more cytokinins” and inserting instead –cytokinin—would obviate this rejection.

Claim 1 is further unclear as to whether the last wherein clause refers to the wheat plant only, only the rice plant or to both wheat and rice plants. It is unclear because in the specification rice is only grown in watered conditions whereas wheat is exemplified in both drought-stressed and watered conditions.
For purposes of further examination, the claim 1 is being interpreted thusly: A method of improving grain yield of a wheat or rice plant comprising applying to the plant a mixture of (S)-abscisic acid (ABA) and a cytokinin in a weight ratio of about 3:1 to about 1:1 wherein the cytokinin is selected from the group consisting of 6-benzyladenine and forchlorfenuron, and wherein the mixture is applied to a wheat plant during the reproductive or ripening stage or applied to a rice plant during the plant growth stage.
Claims 23, 25-29, and 31-32 are unclear with regard to the recitation, “applied to the plant from … to ….” It is unclear if the mixture is constantly applied from the first mentioned stage to the second mentioned stage or if the mixture is applied at some point between the two mentioned time points. If the intent is the former, this rejection may be obviated by changing the phrase to, --applied to the plant between Feekes stage 10 and Feekes stage….—for example.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 13, and 23-32 are rejected under 35 U.S.C. 103 as being obvious over Bano and Yasmeen (Role of Phytohormones under induced drought in wheat, Pak. J. Bot., 42(4): 2579-2587, 2010, downloaded from https://www.pakbs.org/pjbot/PDFs/42(4)/PJB42(4)2579.pdf)) in light of Agronomic Crops Network (Agronomic Crops Network, Ohio State Extension, “What is the Meaning of Feekes Growth Stages in Wheat? C.O.R.N. Newsletter, July 2016, downloaded from https://agcrops.osu.edu/newsletter/corn-newsletter/what-meaning-feekes-growth-stages-wheat) and further in view of Devisetty et al, US Patent Number 9,023,762, dated May 5, 2015 
Claims 1, 9, 13, and 23-32 are drawn to a method of improving grain yield of a wheat or rice plant comprising applying to the plant a mixture of (S)-abscisic acid (ABA) and a cytokinin in a weight ratio of about 3:1 to about 1:1 wherein the cytokinin is selected from the group consisting of 6-benzyladenine (BA) and forchlorfenuron (CPPU), and wherein the mixture is applied to a wheat plant during the reproductive or ripening stage, especially from Feekes stage 10 to Feekes stage 11.4,  or applied to a rice plant during the plant growth stage, especially from stage R4 to stage R7. The plant may be subject to drought stress. In addition, grain yield may be improved in corn, barley, and soybean with a 1:1 mixture of ABA and BA applied during the reproductive stage of corn, especially from stage R1 to stage R4, and soybean, especially from R3 to R6, and applied during the milk stage of barley, especially Zadoks stage 6 to Zadoks stage 8.
Bano and Yasmeen, 2010, teach that abscisic acid (ABA) and benzladenine (BA) had positive effects on drought-stressed wheat when applied during grain filling stages (see abstract and first paragraph on page 2585). Application of ABA and BA on drought-stressed wheat plants was applied at anthesis in the same ratio at a concentration of 10-6 M (page 2580, first paragraph). ABA was found to be more effective at later stages of grain filling whereas BA was more effective at anthesis stage. BA had a similar, albeit weaker, effect to ABA. Both hormones have a protective effect against water deficit and have a long lasting effect even if only applied once at anthesis stage (see the first paragraph at page 1585). The milky stage appears to be the critical stage for maximum response exhibited by the applied growth regulators. Agronomic Crops Network teaches in the second paragraph that collectively, Feekes 6-11 may be referred to as the reproductive stages. Under “Feekes 9.0:” they state that the boot stage where the head or spike is fully developed is at Feekes stage 10.0. In the paragraph underneath that they state that Feekes stage 10.5 is heading and flowering where anthesis occurs. In the paragraph 
Bano and Yasmeen further teach that exogenous application of ABA and BA to plants experiencing water stress improved their water status (see page 2585, second paragraph). ABA and BA treatments decreased infertility which increased grain yield and the treatments also increased grain weight when compared to the drought control (see the last two paragraphs on page 2585). At the bottom of page 2581, they include bean and maize plants in their discussion of the prior literature. In the references cited to support the discussion of the prior art, there are articles directed to maize, cotton, sunflower, tomato, rice, Arabidopsis, small grain cereals, and aspen, suggesting that the authors understood that the role of plant hormones such as ABA and cytokinins, such as BA and CPPU, provide conserved functions during drought throughout various plant species. 
Bano and Yasmeen do not teach applying a mixture of ABA and either BA or CPPU in a weight ratio of 3:1 to wheat. They also do not teach applying a mixture of ABA and either BA or CPPU to rice during the growth stage. They also do not teach application of a mixture of ABA and BA to corn, barley, or soybean, nor do they teach specific Feekes stages, R stages, or Zadoks stages.
Devisetty et al teach a method of improving plant growth comprising applying an effective amount of a mixture of (S)-abscisic acid (ABA) and one or more growth regulators to a plant (see abstract). In column 1, lines 41-45, the concept of combining ABA with a cytokinin such as benzyladenine and in column 1, lines 37-50, the concept of foliar sprays to treat crops, is set forth. At this place, they teach that crop management can be used to treat seeds and crops during various phases of plant growth. In column 6, lines 41-44, Devisetty et al teach a suspension concentrate that comprises ABA and a cytokinin that may be 6-benzyladenine (BA). In column 6, lines 48-67, corn, sorghum, barley, wheat, rice, soybean, and other crops of agronomic interest are taught wherein application by foliar spray or 
Devisetty et al do not teach an ABA to cytokinin ratio that is about 3:1 keeping in mind that the term “about” is defined in the specification as within 10% of the specified amount. However, since Devisetty et al do specifically teach 1:1, 2:1, and 4:1 (Table 15), it is clear that a ratio of 1:1 and 3:1 would have been obvious since it falls within the range exemplified. This data was provided as a seed treatment on canola emergence. However, as indicated above, Devisetty et al teach that treatment can occur at various stages of plant growth. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to 
mix the ABA treatment with the BA treatment taught by Bano and Yasmeen into one mixture as taught by Devisetty et al to spray onto wheat plants given that Bano and Yasmeen teach that ABA was found to be more effective at later stages of grain filling whereas BA was more effective at anthesis stage. By combining the two hormones together, the mixture would have been effective from earlier to later stages since the ABA and BA acted at different times. To further motivate one to do this, Bano and Yasmeen teach that the homones have a long lasting effect and need only be applied once. The motivation to apply them only once as a mixture would also come from the fact that each passage in the field costs money and thus it would have been less expensive to only apply the hormones once. It would have been obvious to use other cytokinins such as CPPU given that Devisetty et al teach that CPPU is useful in combination with ABA to improve drought-stress tolerance and improve grain fill as discussed above. Given that Devisetty et al teach that the plants and seeds can be treated at various stages of growth, it would have been obvious to determine what stage of growth works best for each type of 


Of interest, but not cited in the above rejection is US 2008/0254988 A1 dated Oct 15, 2008. Table 7 shows S-ABA combined with 6-BA or CPPU that is applied to help plants deal with stressful conditions, such as drought. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
	No claim is allowed.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661